
	
		II
		112th CONGRESS
		1st Session
		S. 1045
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Ms. Landrieu (for
			 herself and Mr. Cochran) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986
		  to require that group and individual health insurance coverage and group health
		  plans provide coverage for treatment of a minor child’s congenital or
		  developmental deformity or disorder due to trauma, burns, infection, tumor, or
		  disease.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children’s Access to
			 Reconstructive Evaluation & Surgery (CARES) Act of
			 2011.
		2.Coverage of minor
			 child’s congenital or developmental deformity or disorder
			(a)Public health
			 service act amendments(1)Title XXVII of the Public Health Service
			 Act is amended by inserting after section 2728 (42 U.S.C. 300gg–28), as
			 redesignated by section 1001(2) of the Patient Protection and Affordable Care
			 Act (Public Law 111–148), the following new section:
					
						2729.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
							(a)Requirements for
				reconstructive surgery
								(1)In
				generalA group health plan, and a health insurance issuer
				offering group or individual health insurance coverage, that provides coverage
				for surgical benefits shall provide coverage for outpatient and inpatient
				diagnosis and treatment of a minor child’s congenital or developmental
				deformity, disease, or injury. A minor child shall include any individual
				through 21 years of age.
								(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
								(3)Treatment
				defined
									(A)In
				generalIn this section, the term treatment includes
				reconstructive surgical procedures (procedures that are generally performed to
				improve function, but may also be performed to approximate a normal appearance)
				that are performed on abnormal structures of the body caused by congenital
				defects, developmental abnormalities, trauma, burns, infection, tumors, or
				disease, including—
										(i)procedures that do
				not materially affect the function of the body part being treated; and
										(ii)procedures for
				secondary conditions and follow-up treatment.
										(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or self-esteem.
									(b)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(b) of the Employee Retirement Income Security Act of 1974
				with respect to the requirements of this section as if such section applied to
				such
				plan.
							.
				(2)Section 2724(c) of such Act (42
			 U.S.C. 300gg–23(c)), as redesignated by section 1001(4) and subsection (c)(14)
			 of the section 1563 (relating to conforming amendments) of Public Law 111–148,
			 is amended by striking section 2704 and inserting
			 sections 2725 and 2729.
				(3)Section 2762(b)(2) of such Act (42
			 U.S.C. 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2729.
				(4)For purposes of applying section 2729 of
			 the Public Health Service Act, as inserted by paragraph (1), to individual
			 health insurance coverage before 2014, the provisions of such section shall be
			 treated as also included under part B of title XXVII of the Public Health
			 Service Act.
				(b)ERISA
			 amendments(1)Subpart B of part 7 of
			 subtitle B of title I of the Employee Retirement Income Security Act of 1974 is
			 amended by adding at the end the following new section:
					
						716.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
							(a)Requirements for
				reconstructive surgery
								(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual who has not attained age
				22.
								(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
								(3)Treatment
				defined
									(A)In
				generalFor purposes of this section, the term
				treatment includes reconstructive surgical procedures (procedures
				that are generally performed to improve function, but may also be performed to
				approximate a normal appearance) that are performed on abnormal structures of
				the body caused by congenital defects, developmental abnormalities, trauma,
				burns, infection, tumors, or disease, including—
										(i)procedures that do
				not materially affect the function of the body part being treated; and
										(ii)procedures for
				secondary conditions and follow-up treatment.
										(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or self-esteem.
									(b)Notice under
				group health planThe imposition of the requirements of this
				section shall be treated as a material modification in the terms of the plan
				described in the last sentence of section 102(a), for purposes of assuring
				notice of such requirements under the plan; except that the summary description
				required to be provided under the fourth sentence of section 104(b)(1) with
				respect to such modification shall be provided by not later than 60 days after
				the first day of the first plan year in which such requirements
				apply.
							.
				(2)Section 731(c) of such Act (29 U.S.C.
			 1191(c)) is amended by striking section 711 and inserting
			 sections 711 and 716.
				(3)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 716.
				(4)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 714 the
			 following new items:
					
						
							Sec. 715. Additional market
				reforms.
							Sec. 716. Standards relating to benefits
				for minor child’s congenital or developmental deformity or
				disorder.
						
						.
				(c)Internal revenue
			 code amendments
				(1)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986, as amended by subsection (f) of the section 1563 (relating to
			 conforming amendments) of Public Law 111–148, is amended by adding at the end
			 the following new section:
					
						9816.Standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder
							(a)Requirements for
				reconstructive surgery
								(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for surgical
				benefits shall provide coverage for outpatient and inpatient diagnosis and
				treatment of a minor child’s congenital or developmental deformity, disease, or
				injury. A minor child shall include any individual who has not attained age
				22.
								(2)RequirementsAny
				coverage provided under paragraph (1) shall be subject to pre-authorization or
				pre-certification as required by the plan or issuer, and such coverage shall
				include any surgical treatment which, in the opinion of the treating physician,
				is medically necessary to approximate a normal appearance.
								(3)Treatment
				defined
									(A)In
				generalFor purposes of this section, the term
				treatment includes reconstructive surgical procedures (procedures
				that are generally performed to improve function, but may also be performed to
				approximate a normal appearance) that are performed on abnormal structures of
				the body caused by congenital defects, developmental abnormalities, trauma,
				burns, infection, tumors, or disease, including—
										(i)procedures that do
				not materially affect the function of the body part being treated; and
										(ii)procedures for
				secondary conditions and follow-up treatment.
										(B)ExceptionSuch
				term does not include cosmetic surgery performed to reshape normal structures
				of the body to improve appearance or
				self-esteem.
									.
				(2)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new items:
					
						
							Sec. 9815. Additional market
				reforms.
							Sec. 9816. Standards relating to benefits
				for minor child's congenital or developmental deformity or
				disorder.
						
						.
				(d)Clarifying
			 amendment regarding application to grandfathered plansSection 1251(a)(4)(A) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148; 42 U.S.C.
			 18011(a)(4)(A)), as added by section 2301(a) of Public Law 111–152, is amended
			 by adding at the end the following new clause:
				
					(v)Section 2729 (relating to standards
				relating to benefits for minor child’s congenital or developmental deformity or
				disorder), as added by section 2(a) of the Children’s Access to Reconstructive
				Evaluation & Surgery (CARES) Act of
				2011.
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply with respect to group health plans for plan years
			 beginning on or after January 1, 2012, and with respect to health insurance
			 coverage offered, sold, issued, renewed, in effect, or operated in the
			 individual market on or after such date.
			(f)Coordinated
			 regulationsSection 104(1) of the Health Insurance Portability
			 and Accountability Act of 1996 is amended by striking this subtitle (and
			 the amendments made by this subtitle and section 401) and inserting
			 the provisions of part 7 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974, the provisions of parts A and C of
			 title XXVII of the Public Health Service Act, and chapter 100 of the Internal
			 Revenue Code of 1986.
			
